         Case 3:19-cv-01124-MPS Document 161 Filed 07/15/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

McCARTER & ENGLISH, LLP                           )
                                                  )
                       P laintiff,                )    Civil Action No.: 3:19-cv-01124 (MPS)
                                                  )
        vs.                                       )
                                                  )
JARROW FORMULAS, INC.                             )    July 15, 2020
                                                  )
                       D efend ant.               )

                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56 of the Local Rules

for the United State District Court for the District of Connecticut, the Plaintiff, McCarter &

English, LLP (“McCarter”), hereby moves for Summary Judgment in its favor on count one

(breach of contract) of the amended complaint (DN 100), and on the following counts of Jarrow

Formulas, Inc.’s (“Jarrow’s”) amended counterclaim (DN 91): count three (breach of fiduciary

duty), count four (legal malpractice), count five (negligent misrepresentation), count six

(intentional misrepresentation) and count seven (unfair trade practices). McCarter submits that it

is entitled to summary judgment for the following reasons:

       1.      There is no genuine issue of material fact as to whether an express contract or, at

minimum, an implied contract in fact, existed between McCarter and Jarrow, and whether that

contract was breached by Jarrow, and therefore McCarter is entitled to summary judgment on

count one of its amended complaint;

       2.      The breach of fiduciary duty claims of count three of the amended counterclaim

fail as a matter of law because Jarrow has no evidence of proximately caused harm and, in any

event, the claims are barred by the statute of limitations;


ORAL ARGUMENT REQUESTED
         Case 3:19-cv-01124-MPS Document 161 Filed 07/15/20 Page 2 of 4




       3.      There is no genuine issue of material fact as to whether McCarter engaged in the

legal malpractice alleged in count four of the amended counterclaim because reasonable strategic

decisions such as those Jarrow complains of are not fodder for such claims and, in any event,

Jarrow cannot show that any of the alleged acts or omissions caused it harm;

       4.       The negligent and intentional misrepresentation claims alleged in counts five and

six of the amended counterclaim fail as a matter of law because certain of the statements were

made in the course of this litigation and are privileged, Jarrow cannot show that it relied to its

detriment on any of the statements it complains of, and the claims are barred by either the two- or

three-year statutes of limitation, respectively.

       5.      Jarrow’s claim under Conn. Gen. Stat. § 42-110(a) (“CUTPA”), etseq.,in count

seven of the amended counterclaim is impermissibly grounded on non-entrepreneurial and

professional aspects of the practice of law and, otherwise, on allegations of fact clearly occurring

before October 4, 2016, which are time-barred under the three-year statute of limitations. Once

these non-actionable claims are stripped away, there is no evidence that McCarter acted in any

egregious, oppressive, or unethical manner as required to prevail under CUTPA.

       McCarter submits in support of this motion: (1) a Memorandum of Law in Support of Its

Motion for Summary Judgment, (2) a Local Rule 56(a)(1) Statement of Undisputed Material Facts,

and (3) an Appendix of Record Evidence.




                                                   2
        Case 3:19-cv-01124-MPS Document 161 Filed 07/15/20 Page 3 of 4




Dated: July 15, 2020                RESPECTFULLY SUBMITTED,

                                    PLAINTIFF
                                    McCARTER & ENGLISH, LLP



                                    By: /s/L ou is R.P epe (ct04319)
                                        Louis R. Pepe
                                        Federal Bar No. CT04319
                                        McElroy, Deutsch, Mulvaney
                                            & Carpenter LLP
                                        One State Street, 14th Floor
                                        Hartford, CT 06103
                                        Telephone: 860-522-5175
                                        Facsimile: 860-522-2796
                                        Email: lpepe@mdmc-law.com
                                        Its Attorneys




                                      3
         Case 3:19-cv-01124-MPS Document 161 Filed 07/15/20 Page 4 of 4




                                       CERTIFICATION

       I hereby certify that on July 15, 2020, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the court’s CM/ECF system.



                                              /s/L ou is R.P epe     (ct04319)
                                              Louis R. Pepe




                                                 4
